Citation Nr: 0602256	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
knees.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the RO in Manchester, 
New Hampshire, which in pertinent part denied service 
connection for PTSD and arthritis of the knees. 

A personal hearing was held before an RO Decision Review 
Officer in June 2005.

In June 2006, the veteran's motion to advance his appeal on 
the Board's docket was granted.  


FINDINGS OF FACT

1.  The veteran does not meet the criteria for a diagnosis of 
PTSD.

2.  Current arthritis of the knees is unrelated to active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Arthritis was neither incurred in or aggravated during 
active service, nor may it be so presumed. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The November 2004 statement of the case, July 2005 and 
October 2005 supplemental statements of the case, and 
February 2004 letter, gave the veteran notice of the evidence 
necessary to substantiate his claims on appeal.  

The evidence development letter dated in February 2004 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The November 2004 statement of the case, 
however contained the provisions of 38 C.F.R. § 3.159(b), 
noting that the veteran would be advised to submit relevant 
evidence in his possession.  The veteran has demonstrated his 
actual knowledge of the need to submit relevant evidence in 
his possession by submitting such evidence during the course 
of the appeal, namely at the June 2005 RO hearing.

Some of the notice was provided after the initial denial of 
the claims.  Such delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

There has been no claim of prejudice from the delayed notice 
in this case.  The effective date of any award based on 
evidence received in response to the delayed notice, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  \

The veteran has been afforded a necessary VA examination to 
evaluate his PTSD claim.  He has not been afforded an 
examination to evaluate his arthritis claim because, as will 
be discussed below, there is no competent evidence that 
arthritis of the knees may be related to service.

The Board notes that the veteran's service personnel records 
are unavailable, having reportedly been destroyed by a fire 
at the National Personnel Records Center (NPRC) in 1973.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.   Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran has been advised of alternate forms of evidence 
to support his stressors, and the Board is unaware of other 
sources for alternate records.  More importantly, such 
evidence could not substantiate his claim.  The missing 
element in his claim is a current diagnosis.  The only 
evidence on this question consists of a VA examination in 
which the examiner found a sufficient inservice stressor, but 
concluded that the veteran did not otherwise meet the 
criteria for a diagnosis of PTSD.


Laws and Regulations 
Service Connection 

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2005).  

Service connection may also be granted for certain chronic 
diseases, including arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.   38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).


In this case, the veteran contends that he currently suffers 
from PTSD which is related to his active service.  In this 
respect, the Board notes that the service medical records are 
negative for any complaints or treatment for psychiatric 
symptomatology.

VA outpatient treatment records dated from October 1997 to 
June 2005 reflect treatment for a variety of disorders but 
are negative for complaints or treatment for psychiatric 
symptomatology.

During the veteran's June 2005 hearing with a Decision Review 
Officer, he testified that he was subject to incoming 
artillery during World War II.

During a September 2005 VA PTSD examination, the veteran 
complained that he awoke at night and had thoughts of the war 
and dead bodies.  He reported no previous psychiatric 
treatment.

In regards to his stressors he reported that when he was at 
Anzio Beachhead he was fired upon and he was stationed at 
Anzio for three months.  He also reported that when he was 
stationed at the Casino front, three men lost their lives.  
No Axis I diagnosis was rendered.  The examiner opined that 
the veteran did not meet the DSM-IV criteria for PTSD, and 
found no mental disorder.  He explained that though the 
veteran was exposed to traumatic in-service events during 
which his life and the lives of others were threatened, and 
he experienced nightmares about the situations, he did not 
demonstrate avoidance of stimuli associated with the trauma 
and numbing of general responsiveness.  

The record simply does not include evidence that the veteran 
has ever received a diagnosis of PTSD.

The veteran has testified to his belief that he has PTSD, but 
as a lay person, he is not competent to provide a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the doctrine of reasonable doubt 
is not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990); 38 C.F.R. § 3.304(f) (2005).  .


Entitlement to service connection for arthritis of the knees

In this case, the veteran contends that he currently suffers 
from arthritis of his knees, which is related to scarlet 
fever during active service.  In this respect, the Board 
notes that the service medical records document treatment for 
scarlet fever.

Treatment records from various VA Medical Centers (VAMCs), 
dated from 1983 to 2005 describe the treatment the veteran 
has received over time for various health problems including 
arthritis.  Specifically, an April 1984 notation shows a 
diagnosis of degenerative joint disease of the right knee.  A 
June 1998 notation shows a diagnosis of osteoarthritis status 
post total knee replacement on the right.  A July 1999 
notation reflects complaints of pain and swelling of the left 
knee.  A May 2001 notation shows a diagnosis of 
osteoarthritis due to status post bilateral total knee 
replacement.   

The record thus contains competent evidence of an inservice 
disease and the currently claimed disability.  The medical 
records do not contain any evidence that the current 
arthritis of the knees is related to the scarlet fever in 
service, or to any other disease or injury during such 
service.  

The veteran has testified that he believed a VA "ear 
doctor" had told him that his current arthritis was related 
to scarlet fever.  Such testimony medica hearsay and does not 
constitute competent evidence linking scarlet fever and 
arthritis.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
such a case VA is obligated to advise the veteran to obtain a 
statement from the medical professional who reportedly told 
him that there was such a relationship.  The VCAA letter gave 
him such advice in general.  Further, he testified that he 
could not recall the name of the doctor who had rendered this 
opinion.  VA did obtain records from the relevant ear clinic, 
but these did not contain the referenced opinion, nor is it 
clear that an "ear doctor" would have the necessary 
expertise to opine as to the relationship between scarlet 
fever and arthitis in the knees.  In any event, the record 
does not contain this opinion.

The preponderance of the evidence is against a finding that 
current arthritis of the knees is related to his service, or 
that it became manifest within a year of his discharge from 
active service.  The first indication of arthritis of the 
knees is in 1984, many years after the veteran's last year of 
service.

The Board acknowledges the veteran's statements contending he 
suffers from arthritis of his knees as a result of scarlet 
fever in service; however, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown.  Absent a competent 
opinion linking the veteran's disability to service, service 
connection cannot be granted.  

The preponderance of the evidence is against the claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for arthritis of the knees 
is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


